Plaintiff's status (of invitee) continued even to mistakenly opening the basement door, through which she stepped and fell. This is so, first, because of her fact allegations, taken as true upon demurrer, viz: "* * *, and that upon entering the premises of the defendants, said customers, both men and women, are expected and invited by the defendants to go into said display room, or through the same to its various other departments, as hereinabove mentioned, or to use either gentlemen's or ladies' rest rooms, both of which are provided by defendant on its premises, and that no restrictions are placed by the defendants upon the movements of the patrons and customers in said display room, or into the other roomsopening out of said display room." (Italics supplied.)
For purpose of this record, therefore, defendant's duty of keeping its premises in reasonably safe condition for plaintiff, as an invitee thereon, extended, on the admitted facts, to the very compartment where her injuries were sustained; it being another room "opening out of said display room."
Additional to this, plaintiff did not know that defendant had excepted the space beyond this unlabeled door from an implied invitation extending to its office and service department, all on the east side of the building. Said basement door was adjacent to and only a few feet to the left of the gentlemen's restroom on the same east side. There was a ladies' restroom, according to defense pleading, somewhere on the particular floor, as to which plaintiff was, undoubtedly, an invitee. Viewing the situation as it first appeared to plaintiff, and not as same was by her later discovered to exist, it would seem that, whether Mrs. Montgomery's mistake was justifiable or whether defendant was negligent in not exercising some of the alleged *Page 562 
precautionary measures, are all matters upon which reasonable minds might differ; thus, questions for the jury's determination.
Appellees' motion for rehearing will be overruled.